Citation Nr: 1017934	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-17 998	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease.  

4.  Entitlement to service connection for a skin disorder, 
including as due to herbicide exposure.  

5.  Entitlement to service connection for a prostate 
disorder. 

6.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The issues concerning service connection for a prostate 
disorder, a skin disorder, a heart disorder, and a kidney 
disorder are addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
current bilateral hearing loss is not related to his military 
service or to any incident therein and was first manifest 
more than one year after his separation from service.  

2.  The medical evidence of record shows that the Veteran's 
current tinnitus is not related to his military service or to 
any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009). 


2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's June 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 473.  Although that notice 
was not provided prior to the initial rating decision in 
September 2005, the Veteran's claims were readjudicated in 
the supplemental statement of the case issued in December 
2008.  Therefore, the Veteran was not prejudiced by the 
initial notice timing defect.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully 


compliant notification followed by readjudication of the 
claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  As for his claims concerning hearing loss and 
tinnitus, the RO obtained a VA medical opinion concerning the 
etiology of those disorders.  This opinion was based upon a 
physical examination of the Veteran and a review of his 
claims file, and the examiner provided a rationale for the 
conclusion reached.  The Board therefore concludes that the 
October 2007 medical opinion is adequate for evaluation 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

Finally, there is no sign in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  In addition, service connection for 
certain chronic diseases, including sensorineural hearing 
loss, will be presumed if they are manifest to a compensable 
degree within one year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis herein focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Historically, the Veteran served on active duty in the Air 
Force from July 1969 to July 1973.  The report of his 
separation examination and his service personnel records 
indicate that his military occupational specialty was as a 
security policeman.  

A review of the Veteran's service treatment records shows 
that the pure tone thresholds during audiometric testing were 
15 decibels or less at all tested frequencies on his 
enlistment examination and on his separation examination.  
Further, the reports of audiometric testing on three 
occasions between September 1969 and February 1973 show that 
all tested thresholds were 20 decibels or less; those reports 
indicate that the testing was conducted because of the 
Veteran's exposure to jet engine noise.  

On an authorized audiological evaluation in October 2007, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
25
25
35
45
Left
15
15
15
25
35

Speech audiometry revealed speech discrimination ability of 
100 percent in each ear.  

The VA examiner noted the Veteran's report that he was 
exposed to aircraft engine noise off and on throughout his 
period of service.  The examiner also indicated that the 
Veteran was exposed to noisy equipment and machinery in the 
course of his work after service for 28 years.  In addition, 
the examiner noted that the Veteran was unable to state the 
exact date of onset of his hearing loss and tinnitus, but the 
Veteran thought they had been present for 20 to 25 years.  
After examining the Veteran and reviewing all available 
records, the examiner opined that it was less likely as not 
that the Veteran's current hearing loss and tinnitus were 
caused by his exposure to aircraft noise during service.  The 
rationale given by the examiner was that the Veteran's 
hearing was normal on enlistment and at separation, that his 
post-service work in a factory setting was a potential source 
of his hearing loss and tinnitus, and that, by the Veteran's 
own report, his hearing loss and tinnitus did not begin until 
several years after his separation from service.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

As noted by the October 2007 VA examiner, the recent 
audiometric findings show that the Veteran's hearing meets 
the criteria for a hearing loss disability.  However, there 
is no medical evidence linking his current hearing loss or 
tinnitus to injury or disease in service.  Moreover, the 
report of the VA examiner provides affirmative evidence 
showing that the Veteran's current hearing loss and tinnitus 
is not related to service, despite his documented exposure to 
jet engine noise during service.  

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for bilateral 
hearing loss or tinnitus.  The Veteran's service treatment 
records are completely silent as to any complaints of or 
treatment for hearing loss or tinnitus; his hearing was 
normal at the time of his separation examination.  The 
medical evidence does not document a hearing loss disability 
until 2007, more than 30 years after the Veteran's separation 
from service, and, by his own report, his hearing loss and 
tinnitus were not manifest until more than one year after his 
separation from service.  Therefore, service connection for 
hearing loss and tinnitus cannot be presumed.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
lacking evidence of hearing loss or tinnitus during service 
or competent evidence of a nexus between the Veteran's 
current hearing loss and tinnitus, the criteria are not met 
for service connection for hearing loss and tinnitus on the 
basis of direct service incurrence.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Therefore, service connection for hearing loss and tinnitus 
is not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as discussed above, the preponderance of 
the evidence is against the Veteran's claims, and therefore 
the doctrine is not for application.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.  


REMAND

The Veteran indicated on his original claim form that he was 
treated for a prostate disorder and for a kidney disorder at 
the Bloomington VA Outpatient Clinic in approximately 1980, 
and a heart disorder in 1999.  The evidentiary record 
contains treatment records from the Bloomington VA Outpatient 
Clinic from 2001 to 2004, but there is no indication that an 
effort has been made to obtain the records of VA treatment 
prior to 2001.  VA treatment records are constructively 
deemed to be of record.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In light of the Veteran's statements, those VA 
records must be obtained and must be considered.  

Moreover, the Veteran stated that he had received treatment 
from a private physician for his claimed skin disorder.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Accordingly, the case is remanded for the following actions:

1.  The RO must ask the Veteran to 
provide the names and addresses of all 
health care providers who have treated 
him for prostate, kidney, heart, and skin 
disorders since his separation from 
service, including the approximate dates 
of treatment.  After obtaining any needed 
signed authorizations from the Veteran, 
the RO must then request copies of the 
records of all relevant treatment 
identified by the Veteran, in particular, 
treatment records from the Bloomington VA 
Outpatient Clinic prior to 2001, to 
include any from 1980 and 1999, as well 
as private treatment records from Dr. 
Nieders.  All records so obtained must be 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond. 

2.  The RO must then re-adjudicate the 
issues of the Veteran's entitlement to 
service connection for a prostate 
disorder, a skin disorder, a heart 
disorder, and a kidney disorder.  If the 
claims on appeal remain denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


